              Case 1:19-cr-10081-IT Document 337 Filed 12/20/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                         §
                                                 §
           Plaintiff,                            §
                                                 §
vs.                                              §      Case No. 19-cr-10081
                                                 §
WILLIAM FERGUSON, et al.                         §
                                                 §
           Defendants.                           §

        DEFENDANT WILLIAM FERGUSON’S MOTION TO JOIN
   CODEFENDANTS’ MOTIONS TO DISMISS SUPERSEDING INDICTMENT

           Defendant William Ferguson respectfully moves to join—as they pertain to Counts One

and Two in the Superseding Indictment—the renewed motions to dismiss and accompanying

memoranda filed by Defendants Niki Williams (Docs. 326, 327), Donna Heinel (Docs. 331,

332), Jovan Vavic (Docs. 333, 334), and Jorge Salcedo (Docs. 335, 336.)

Dated: December 20, 2019                     Respectfully Submitted,

                                             SMYSER KAPLAN & VESELKA, L.L.P.

                                             By: /s/ Alexander M. Wolf
                                             Alexander M. Wolf (MA State Bar # 685374 and
                                             Fed. Bar No. 2470631)
                                             Shaun Clarke (Fed. Bar No. 920661)
                                             Dane Ball (Fed. Bar No. 784400)
                                             717 Texas Avenue, Suite 2800
                                             Houston, Texas 77002
                                             (713) 221-2300 (phone) | (713) 221-2320 (fax)
                                             sclarke@skv.com
                                             dball@skv.com
                                             awolf@skv.com

                                             ATTORNEYS FOR DEFENDANT
                                             WILLIAM FERGUSON

                           LOCAL RULE 7.1(a)(2) CERTIFICATION

        I hereby certify that, pursuant to Rule 7.1(a)(2) of the Local Rules of the United States
District Court of Massachusetts, counsel for Defendant Ferguson conferred with counsel for the
United States on October 15, 2019 regarding the joinder of motions to dismiss, and Assistant

924802.1
          Case 1:19-cr-10081-IT Document 337 Filed 12/20/19 Page 2 of 2



United States Attorney Eric Rosen informed us that the United States has no objection to
Defendant Ferguson joining the other co-defendants’ motions to dismiss.

                                              /s/ Alexander M. Wolf
                                              Alexander M. Wolf


                               CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on December 20,
2019.

                                              /s/ Alexander M. Wolf
                                              Alexander M. Wolf




                                                 2
